DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2019/0284704).
With respect to claims 1, 8, 9 Ge discloses an etchant composition (see abstract) for etching a metal film (e.g., tungsten-containing metals, see abstract), the composition comprising: water at about 1-30 wt% (paragraphs [0009], [0027]); an acid etching agent such as phosphoric acid at 0.1-20 wt% (paragraphs [0028], [0029]); an auxiliary oxidant such as N-methylmorpholine N-oxide at 3-30 wt% (paragraphs [0028], [0029]); 0.00001 %-70 wt% of an organic solvent (e.g., dimethyl sulfoxide (DMSO) (paragraphs [0033], [0036]),wherein the etchant composition does not include hydrofluoric acid, nitric acid, perchloric acid, and sulfuric acid ("free of' means that the compound is not included, [0022], [0031], [0039], [0043]).  Unlike claimed invention, Ge doesn’t describe that the phosphoric acid is about 5-12.5 wt%, the organic solvent such as dimethyl sulfoxide is about 65-85 wt% and the auxiliary oxidant such as N-methylmorpholine-N is about 1-10 wt%; about 1-15 wt% of water.  However, the ranges he discloses above, are overlapping and encompassing claimed ranges.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir.2003).  MPEP 2144.05i.  Therefore, one skill in the art would find it obvious to use claimed ranges for the composition of etching a metal film with expected results.
 	As to claims 10-11, these claims cite method limitations that are given little patentable weight. A composition is defined by what it is rather than how it is used.  Since the prior art’s composition contains the same claimed compounds and concentration, it would be able to exhibit an etch rate of the metal film that includes cobalt of about 40-150 angstrom/min at a temperature of 60 degrees C.
Response to Arguments
In response to applicant’s remark that Ge reference fails to disclose an etchant composition including an acid etching agent, auxiliary oxidant, and organic solvent, please see the rejection above.  Ge reference disclose a composition comprising of phosphoric acid or claimed acid etchant agent, the cited an auxiliary oxidant N-methylmorpholine N-oxide, and an organic solvent (e.g., dimethyl sulfoxide (DMSO).

 	With respect to applicant’s remark that only the narrower subject matter of the Ge reference that is disclosed in the U.S Provisional Application Nos. 62/644131 and 62/655856 may be applied as prior art against the instant application, it is not clear which subject matter that applicant is referring to.  The argument doesn’t discuss in details the subject matter that is not supported by the provisional applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/9/2022